EXHIBIT 99.3 Consolidated Financial Statements December 31, 2010 and 2009 (Stated in United States Dollars) Auditors’ Report 1 Consolidated Balance Sheets 3 Consolidated Statements of Operations and Comprehensive Loss and Deficit 4 Consolidated Statements of Cash Flows 5 Notes to the Consolidated Financial Statements 6-34 Mercator Minerals Ltd. Consolidated Balance Sheets (Stated in Thousands of United States Dollars) December 31, 2010 December 31, 2009 Assets Current Assets Cash and cash equivalents $ $ Restricted cash (note 10) - Accounts receivable Inventories (note 5) Prepaid expenses Income taxes recoverable Marketable securities Total Current Assets Mineral properties, plant and equipment (note 6) Inventories (note 5) Environmental bond (note 7) Land reclamation bond (note 8) Future income tax asset (note 19) - Total Assets $ $ Liabilities and Shareholders' Equity Current Liabilities Accounts payable and accrued liabilities $ $ Current portion - long term debt (note 10) Current portion - derivative instruments (note 11) - Current portion - project financing (note 12) - Current portion - equipment loans (note 13) Current portion - deferred revenue (note 15) Total Current Liabilities Long Term Liabilities Long-term debt (note 10) Derivative instruments (note 11) - Project financing (note 12) - Equipment loans (note 13) Asset retirement obligation (note 14) Deferred revenue (note 15) Future income tax liability (note 19) Total Liabilities Shareholders' equity Share capital (note 16) Contributed surplus (note 17) Deficit ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ Nature of business and continuing operations (note 1) Commitments (notes 9, 10, 11, 12, 13, 14 and 22) Contingency (note 15) Subsequent event (note 23) Approved by the Board of Directors /S/ “Ronald Earl Vankoughnett” (Director) /S/ “Robert J. Quinn” (Director) Ronald Earl Vankoughnett
